Olds, J.
The sole question presented by this appeal is the constitutionality of an act of the Legislature entitled, “An act for the protection of the public health by promoting the growth and sale of healthy cattle- and sheep, making it a misdemeanor to sell the same without inspection-before slaughtering within this State, and to authorize cities to appoint inspectors.” Acts of 1889, p. 150 (Elliott’s Supp., section 359).
The appellee was prosecuted before a justice of the peace for a violation of the law and fined and committed to jail. He then filed his petition in the court below for a writ of habeas corpus, and was released, the court holding the law unconstitutional. The appellant is the sheriff of Porter county.
This same law has been held unconstitutional by this court in the case of State v. Klein, 126 Ind. 68, on the authority of the case of Minnesota v. Barber, 136 U. S. 313, involving the validity of a statute of Minnesota.
On the authority of these cases the judgment in this case is affirmed.